DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.

Response to Amendment
The amendment filed  11/17/21 has been entered.  Claims 1, 4-5, 9-12, 15, and 18-20 remain pending in the application, Claims 2-3, 6-8, 13-14, 16-17, and 21-24 have been canceled, and Claims 25-28 are new.  The objection to the drawings from the 9/17/21 Final Office Action is being maintained, the claim language at issue, while canceled from Claims 1 and 11 is now present in new claims 25 and 27.  The 112a and 112b rejections from the 9/17/21 Final Office Action have been overcome by amendments to the claims.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third mirror element configured to reorient a field of view of a camera of the mobile computing device to overlap with the field of view of the optical arrangement (claims 25 and 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 15, 18-20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Togino (US 5,991,103) in view of Lanier et al (US 2016/0349509), previously cited. 
Regarding Claim 1: Togino teaches a display device (figs 3 and 10) comprising: an optical arrangement (fig 3, P) having a positioning relative to a predefined position of a display (1) and defining the field of view (fig 3), the optical arrangement comprising: a first mirror element configured to reflect display light generated by the display (2), wherein the first mirror element defines a first end (by the P, see annotation below) and an opposing second end (by the 7, see annotation below); and a second mirror element disposed within the field of view and configured to reflect the display light after being reflected by the first mirror element onto the field of view (3), wherein the second mirror element is arranged nearer the first end than the second end (closer to the P than the 7), and wherein the field of view is defined relative to an eye position (5) that is aligned with a separation between the display and the 

    PNG
    media_image1.png
    717
    993
    media_image1.png
    Greyscale

Regarding Claim 9:
Regarding Claim 10: Togino in view of Lanier discloses the invention as described in Claim 1 but does not specifically teach a light-blocking assembly disposed within the field of view. However, Lanier further teaches a light blocking assembly disposed within the field of view (680) wherein the light-blocking assembly is selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (¶79).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Togino and Lanier with the light-blocking assembly of Lanier for the purpose of providing the capability of transitioning between AR and VR (¶79). 
Regarding Claim 11: Togino teaches a display device (figs 3 and 10) comprising: an optical arrangement (fig 3, P) having a positioning relative to a predefined position of a display (1) and defining the field of view (fig 3), the optical arrangement comprising: a first mirror element configured to reflect display light generated by the display (2), wherein the first mirror element defines a first end (by the P, see annotation above) and an opposing second end (by the 7, see annotation above); and a second curved mirror element disposed within the field of view and configured to reflect the display light after being reflected by the first mirror element onto the field of view (3, col 3 lines 49-52), wherein the second mirror element is arranged nearer the first end than the second end (closer to the P than the 7), and wherein the field of view is defined relative to an eye position (5) that is aligned with a separation between the display and the second end (see fig 3 annotation above). Togino does not specifically teach the display being a display of a mobile computing device creating an AR capable display device for displaying light generated by the display of a mobile computing device onto a field of view, a mount configured to receive the mobile computing device, or the second mirror element being configured to transmit environmental light.  However, in a similar field of endeavor, Lanier teaches an AR capable display device where the display  light is generated by the display of a mobile computing device onto a field of view (fig 4) and the device comprises a mount configured to receive the mobile computing device and arrange the display in a predefined position (110, ¶6) and the optical arrangement comprising a first and second mirror with the second mirror element (660) configured to reflect the display light and transmit environmental light received from the physical environment onto the field of view (660).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Togino with the mobile computing device display  and transmissive/reflective second mirror of Lanier for 
Regarding Claim 15: Togino in view of Lanier discloses the invention as described in Claim 11 and Lanier further teaches a light blocking assembly disposed within the field of view (680) wherein the light-blocking assembly is selectively configured to substantially isolate the field of view of the optical arrangement from the physical environment (¶79).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Togino and Lanier with the light-blocking assembly of Lanier for the purpose of providing the capability of transitioning between AR and VR (¶79).
Regarding Claim 18: Togino in view of Lanier discloses the invention as described in Claim 11 but does not specifically teach wherein a lower surface of the mount is formed of an optically transmissive material that transmits the display light generated by the display and the first mirror element is configured to reflect the display light after being transmitted through the lower surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Togino and Lanier with a lower surface of the mount that is formed of an optically transmissive material that transmits the display light generated by the display and the first mirror element being configured to reflect the display light after being transmitted through the lower surface with a reasonable expectation of success because Lanier teaches the mount comprising a frame or slot (110) and by providing an optically transmissive material at the bottom of that frame or slot the interior of the device can remain free of dust and debris without interfering with the display.
Regarding Claim 19: Togino in view of Lanier discloses the invention as described in Claim 11 and Lanier further teaches wherein a lower surface of the mount defines an opening (110), and wherein the first mirror element is configured to reflect the display light after being transmitted through the opening (¶29).  Motivation to combine is the same as Claim 11.  
Regarding Claim 20: Togino in view of Lanier discloses the invention as described in Claim 11 and Lanier teaches another embodiment (fig 7) wherein the mount is dimensioned to receive a carrier member into which the mobile computing device is inserted (795).  It would have been obvious to one of 
Regarding Claim 25: Togino in view of Lanier discloses the invention as described in Claim 1 and Lanier further teaches a mount configured to receive the mobile computing device and arrange the display in a predefined position (110, ¶6).  Motivation to combine is the same as Claim 1.  Togino in view of Lanier as described above does not specifically teach a third mirror element, however Lanier teaches a display device (fig 6) comprising a third mirror element (630) coupled to the mount and configured to reorient a field of view of a camera (620) of the mobile computing device to overlap with the field of view of the optical arrangement (¶80).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Togino and Lanier with the third mirror of Lanier for the purpose of user and object detection and tracking, stereo vision, scene understanding and modeling, alignment of virtual content to real world objects and surfaces, etc (¶81).  
Regarding Claim 26: Togino in view of Lanier discloses the invention as described in Claim 1 and Togino further teaches wherein the first mirror element is nearly 100% front surface mirrored (2).  
Regarding Claim 27: Togino in view of Lanier discloses the invention as described in Claim 11 but does not specifically teach a third mirror element, however Lanier teaches a display device (fig 6) comprising a third mirror element (630) coupled to the mount and configured to reorient a field of view of a camera (620) of the mobile computing device to overlap with the field of view of the optical arrangement (¶80).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Togino and Lanier with the third mirror of Lanier for the purpose of user and object detection and tracking, stereo vision, scene understanding and modeling, alignment of virtual content to real world objects and surfaces, etc. (¶81).  
Regarding Claim 28: Togino in view of Lanier discloses the invention as described in Claim 11 and Togino further teaches wherein the first mirror element is nearly 100% front surface mirrored (2).  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Togino (US 5,991,103) in view of Lanier et al (US 2016/0349509), previously cited, in further view of Spitzer (US 5,886,822), previously cited.
Regarding Claim 12: Togino in view of Lanier discloses the invention as described in Claim 11 but does not specifically teach the second mirror element comprising a concave lens.  However, in a similar fiend of endeavor, Spitzer teaches a display device wherein the second mirror element comprises a concave lens (fig 18, 900).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Togino and Lanier with the concave lens of Spitzer for the purpose of permitting the eye to perceive a virtual image in space at a comfortable distance from the eye (col 13 lines 16-24) since a lens is a known alternative element in the art.  

Allowable Subject Matter
Claims 4-5 are allowed.  Reasons for allowance have previously been provided in the 5/6/21 Non-Final Office Action.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/14/22